Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Robert Troy McClure, Appellant                        Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-12-00092-CV         v.                         12C0939-102).      Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
Texas Dept of Corrections, et al., Appellees          Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Robert Troy McClure, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 8, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk